Title: From Thomas Jefferson to Meriwether Lewis, 22 January 1804
From: Jefferson, Thomas
To: Lewis, Meriwether


               
                  Dear Sir 
                  Washington Jan. 22. 1804.
               
               My letters since your departure have been of July 11. & 15. Nov. 16. and Jan. 13. yours recieved are of July 8. 15. 22. 25. Sep. 25. 30. & Oct. 3. since the date of the last we have no certain information of your movements. with mine of Nov. 16. I sent you some extracts made by myself from the journal of an agent of the trading company of St. Louis up the Missouri. I now inclose a translation of that journal in full for your information. in that of the 13th inst. I inclosed you the map of a mr Evans, a Welshman, employed by the Spanish government for that purpose, but whose original object I believe had been to go in search of the Welsh Indians, said to be up the Missouri. on this subject a mr Rees of the same nation, established in the Western parts of Pensylvania, will write to you. N. Orleans was delivered to us on the 20th. of Dec. and our garrisons & government established there. the order for the delivery of the Upper posts were to leave N. Orleans on the 28th. and we presume all those posts will be occupied by our troops by the last day of the present month. when your instructions were penned, this new position was not so authentically known as to affect the complection of your instructions. being now become sovereigns of the country, without however any diminution of the Indian rights of occupancy, we are authorised to propose to them in direct terms the institution of commerce with them. it will now be proper you should inform those through whose country you will pass, or whom you may meet, that their late fathers the Spaniards have agreed to withdraw all their troops from all the waters & country of the Missisipi & Missouri, that they have surrendered to us all their subjects Spanish & French settled there, and all their posts & lands: that henceforward we become their fathers and friends, and that we shall endeavor that they shall have no cause to lament the change: that we have sent you to enquire into the nature of the country & the nations inhabiting it, to know at what places and times we must establish stores of goods among them, to exchange for their peltries; that as soon as you return with the necessary information, we shall prepare supplies of goods and persons to carry them and make the proper establishments; that in the mean time, the same traders who reside among or visit them, and who now are a part of us, will continue to supply them as usual: that we shall endeavor to become acquainted with them as soon as possible; and that they will find in us faithful friends, & protectors. although you will pass through no settlements of the Sioux (except seceders) yet you will probably meet with parties of them. on that nation we wish most particularly to make a friendly impression, because of their immense power, and because we learn that they are very desirous of being on the most friendly terms with us.
               I inclose you a letter which I believe is from some one on the part of the Philosophical society. they have made you a member, and your diploma is lodged with me; but I suppose it safest to keep it here, & not to send it after you. mr Harvie departs tomorrow for France, as the bearer of the Louisiana stock to Paris. Capt. William Brent takes his place with me. Congress will probably continue in session through the month of March. your friends here & in Albemarle as far as I recollect are well. Trist will be the Collector of N. Orleans, & his family will go to him in the spring. Dr. Bache is now in Philadelphia & probably will not return to N. Orleans. Accept my friendly salutations & assurances of affectionate esteem & respect.
               
                  Th: Jefferson 
               
            